


Exhibit 10.63

 

[g252242kei001.jpg]

 

September 08, 2014

 

Eric d’Esparbes

 

Dear Eric:

 

Theravance, Inc. (“Theravance” or the “Company”) is pleased to offer you the
exempt position of Senior Vice President and Chief Financial Officer, reporting
to me.  Your salary on an annualized basis will be $380,000.  You will be
eligible to receive an annual discretionary bonus of up to 50% of your annual
salary, based on the Company’s performance against its annual goals and a review
of your individual performance.  You must be an active employee in good standing
at the time the bonus is paid in order to receive the bonus.  The Company’s
bonus percentage targets may change from time-to-time at the sole discretion of
the Board of Directors.  This offer will expire on September 12, 2014.

 

Subject to the approval of the appropriate committee of the Company’s Board of
Directors and in consideration of services to be rendered by you, you will also
be granted a restricted stock award for that number of shares of Theravance’s
Common Stock equal to $1,750,000 divided by the average closing price of
Theravance’s Common Stock for the 15 trading days ending three full trading days
prior to the date of grant.  The restricted stock award will be subject to the
terms and conditions applicable to shares awarded under the Company’s 2012
Equity Incentive Plan (the “Plan”), as described in the Plan and the applicable
Restricted Stock Agreement. The shares will vest in a series of installments as
follows: 25% of the shares will vest on the first Company Vesting Date after the
first anniversary of your employment start date (your “Start Date”); and the
balance of the shares will vest in 12 equal installments on each Company Vesting
Date thereafter, provided you remain in continuous service through each such
vesting date, and as described in the applicable Restricted Stock Agreement.  A
“Company Vesting Date” means February 20, May 20, August 20 or November 20.

 

Theravance provides a comprehensive company-paid benefits package that begins on
your first day of employment.  Benefits are provided by Theravance to you and
your dependents at a minimal cost.  Included are medical, vision and dental
coverage, life insurance, long-term disability insurance and a flexible spending
plan.  Additionally, we offer a 401(k) plan and an Employee Stock Purchase
Plan.  Additional information will be provided at New Employee Orientation
shortly after you begin employment.

 

You will abide by Theravance’s strict company policy that prohibits any new
employee from using or bringing with them from any prior employer any
confidential information, trade secrets, proprietary materials or processes of
such former employers.  As a consideration of employment, you will be required
to sign our Proprietary Information and Inventions Agreement.  In addition,

 

[g252242kei002.jpg]

 

--------------------------------------------------------------------------------


 

you will be required to present the documents establishing your legal right to
work in the United States as required by the government’s Form I-9.

 

While we hope that your employment with the Company will be mutually
satisfactory, employment with Theravance is for no specific period of time.  As
a result, either you or the Company are free to terminate your employment
relationship at any time for any reason, with or without cause.  This is the
full and complete agreement between us on this term.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures to which you will be subject, may change from time-to-time, the
“at-will” nature of your employment may only be changed in an express writing
signed by you and a Senior Officer of the Company.

 

This offer is contingent upon the successful completion of your background
investigation.

 

There are two copies of this letter enclosed; if all of the foregoing is
satisfactory, please sign and date each copy, and return one copy to me, saving
the other copy for yourself.

 

We are very excited about the possibility of you joining our team and becoming a
part of our company!  We look forward to determining a mutually convenient start
date as soon as possible.

 

If you have any questions, please don’t hesitate to contact me at 650-238-9616. 
We look forward to your favorable response.

 

 

Sincerely,

 

/s/ Michael W. Aguiar

 

 

 

Michael W. Aguiar

 

President and Chief Executive Officer

 

 

 

 

 

Foregoing terms and conditions hereby accepted:

 

 

 

Signed:

/s/ Eric d’Esparbes

 

 

 

Date:

9/9/2014

 

 

 

Start Date:

TBD

 

 

--------------------------------------------------------------------------------


 

Relocation Assistance

 

For

 

Eric d’Esparbes

 

·                  Theravance will reimburse you for 100% of the non-reoccurring
transaction costs associated with your home sale up to 7% of the sales price and
up to 2% of the purchase price on your home.

 

·                  We will also reimburse you for shipment and storage of your
household goods from Boston, MA to Bay Area, California and one-time travel
expenses for you and your family.

 

·                  We will provide you with up to 60 days of temporary housing. 
Our intention is to assist you in a transition which minimizes disruption.

 

·                  You will have up to 12 months to utilize your relocation
assistance.

 

·                  All itemized relocation expenses must be submitted to Global
Mobility Solutions for processing.

 

·                  If you leave Theravance voluntarily within the first year of
your employment all of the above-listed expenses associated with your relocation
will be fully repayable.

 

·                  Please note that certain relocation charges you incur for the
year could be a reportable income/wage event, and as such those relocation costs
that are reported as income/wages to you are subject to payroll taxes.  Please
consult with a tax advisor regarding the potential impact of those items on your
tax return. The tax liability which may result from the payment of the
above-listed reimbursements and temporary housing (all above-listed benefits)
will be your responsibility.

 

--------------------------------------------------------------------------------
